DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.
Applicant's election with traverse of Invention III in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden placed on the Examiner in keeping claims 1-5 and 6-12.  This is not found persuasive because the grounds on which the restriction requirement still stand.  Invention II and Invention III do not encompass overlapping subject matter, thus requiring different classification searches.  Invention I is a subcombination of a requirement found in Invention III with a separate utility that would require different classification searches.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Status of claims filed in the reply dated 11/24/2021 are as follows:
Claims 1-20 are pending
Claims 1-12 are withdrawn
Claims 13-20 read on elected invention group III and are being examined
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 1110 and 1120 in paragraph [0046].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solid liquid contact angle of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 objected to because of the following informalities:  spelling error “insertible”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 line 14 states, “each orifice insert is configured to encourage fluid flow”.  The term “encourage” was not given meaning or defined in the specification.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the claim has been interpreted as “each orifice insert is configured to permit fluid flow”.
The remaining claims are rejected as being dependent on indefinite claim 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13, 14, 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No. 16/780154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the reference application discloses:
Regarding claim 13, Reference 16/780154  discloses an evaporator with headers (claim 14); a body defining channels (claim 1, 8, 14); orifice inserts interposable between the header and corresponding channel (claim 14) channeled grooves (claim 1, 8, 14) wherein fluid flows from base of groove to apex, and vapor flows from apex to base of the grooves (claim 1, 14)
Regarding claim 14, Reference 16/780154 discloses the grooves apex angle is 2β where β is less than 90 minus a solid liquid contact angle (Reference 16/780154 claim 7, 8, 18).
Regarding claim 16, Reference 16/780154 discloses orifice inserts (claim 1, 8, 14) comprising: a center plug having first and second ends (claim 1, 8, 14), an exterior surface defining multiple inflow channels that extend from first toward second end and terminate midway between first and second ends (claim 1, 8, 14), a ring feature disposed about the center plug (claim 1, 8, 14), and a plenum with which the termination points of multiple inflow channels are fluidically communicative (claim 1, 8, 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2005/0051318), hereafter referred to as Fujita, in view of Bhatti et al. (US 2005/0274506), hereafter referred to as Bhatti.
	Regarding claim 13, Fujita teaches an inlet header (Fig. 6A, inlet manifold 6);
a body (Fig. 6A, upper header pipe 4a) defining channels (Fig. 6A, fluid circulation holes 10a); 
and orifice inserts (Fig. 7A, coupling members 5a) respectively interposable between the inlet header and corresponding channels (Fig. 7A, coupling member 5a is interposed between fluid circulation hole 10a and inlet manifold 6), 
each orifice insert is configured to encourage fluid flow from the inlet header to the corresponding channel (Fig. 7A, the coupling member 5a permits fluid flow from inlet manifold 6 and fluid circulation hole 10a).
Fujita does not teach wherein each channel comprising grooves respectively delimited by first and second interior facing sidewalls of the body which form a base and an apex with an apex angle opposite the base and defined such that, for a fluid flow moving through one of the channels in a microgravity environment: a portion of the fluid flow in a liquid phase within a groove of the channel will move in the groove from the base to the apex, and a portion of the fluid flow in a vapor phase within a groove of the channel will move in the groove from the apex to the base, 
However, Bhatti teaches wherein each channel (Fig. 8, flow passage 48) comprising grooves (Fig. 8, corner 50) respectively delimited by first (Fig. 9, first side 70) and second (Fig. 9, second side 72) interior facing sidewalls of the body which form a base (Annotated Fig. 9) and an apex (Fig. 9, theta) with 
a portion of the fluid flow in a liquid phase within a groove of the channel will move in the groove from the base to the apex (holds no patentable weight, this limitation is not structural limitation and has no structural weight. The fluid flow direction depends on the structure, and the shape of the groove is the structure. Given the same structure, as disclosed in the spec, the same flow pattern should be present in regards to the direction of fluid movement), and 
a portion of the fluid flow in a vapor phase within a groove of the channel will move in the groove from the apex to the base (holds no patentable weight, this limitation is not structural limitation and has no structural weight. The vapor flow direction depends on the structure, and the shape of the groove is the structure. Given the same structure, as disclosed in the spec, the same the vapor flow pattern should be present in regards to the direction of vapor moment)


    PNG
    media_image1.png
    436
    450
    media_image1.png
    Greyscale

Bhatti Annotated Figure 9


Fujita modified by Bhatti teaches that  each orifice insert is configured to encourage fluid flow from the inlet header to the corresponding channel to flow into grooves.
Regarding claim 14, Fujita in view of Bhatti  teaches the limitations of claim 13 and further teaches that the apex angle is 2β where β is less than 90 minus a solid liquid contact angle (Bhatti Fig. 9, Ɵ, col 6 line 58, “Furthermore, although the corners may have any suitable angles less than or equal to 90 degrees…”, solid liquid contact angles are determined by shape and the conditions they operate in, given a similar conical shape, Ɵ/2 would be less than 90 minus a solid liquid contact angle).
Regarding claim 15, Fujita in view of Bhatti teaches the limitations of claim 13 and further teaches that the inlet header comprises a header body (Fig. 7A, inlet manifold 6) defining a cavity (Fig. 7A, inlet hole 12), apertures (Annotated Fig. 9, aperture) for fluid communication and an external groove (Annotated Fig. 9, external groove), the orifice inserts (Annotated Fig. 7A, 

    PNG
    media_image2.png
    304
    395
    media_image2.png
    Greyscale

Fujita Annotated Figure 7A
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2005/0051318), hereafter referred to as Fujita, in view of Bhatti et al. (US 2005/0274506), hereafter referred to as Bhatti, in further view of Konde et al. (US 2012/0288226), hereafter referred to as Konde.
Regarding claim 16, Fujita in view of Bhatti teaches the limitations of claim 13 and further teaches that wherein orifice inserts each comprise: having a first (Annotated Fig. 7B, first end) and second ends (Annotated Fig. 7B, second ends) and an exterior surface (Annotated Fig. 7B, exterior surface) extending between the first and second ends.
Fujita does not teach the exterior surface defining multiple inflow channels that extend from the first end toward the second end and terminate at termination points midway between the first and second ends; and a ring feature disposed about the center plug and the 
However, Konde teaches a center plug (Annotated Fig. 4A, center plug, first disc 401, para [0043] second disc not illustrated, both discs are disposed on the frame 406) having first and second ends, the exterior surface (Annotated Fig. 4A, external surface) defining multiple inflow channels (Fig. 4A, grooves 408, para [0045] “grooves 408 may increase cross-flow in slots 409”) that extend from the first end (Fig. 4A, first disc 401) toward the second end (para [0043] second disc not illustrated, both discs have plurality of inserts and are disposed on the frame 406) and terminate at termination points (Annotated Fig. 4A, termination point, the grove 408 for the first disc would end at the plenum thus terminating midway) midway between the first and second ends (midway is defined as in or toward the middle of something, a location away from the proximal an distal ends approaching the middle or near the middle can be considered ‘midway’, Konde’s reference has termination points away from the distal or proximal end and approaching the middle); and a ring feature (Fig. 4A,  frame 406) disposed about the center plug and the multiple inflow channels (Fig. 4B, slots 409) to define, with the center plug, a plenum (Annotated Fig. 4A, plenum), with which the termination points of the multiple inflow channels are fluidly communicative. 

    PNG
    media_image3.png
    389
    445
    media_image3.png
    Greyscale

Konde, Annotated Figure 4A
Therefore in view of Konde, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fujita’s inserts to have a center plug having first and second ends and an exterior surface extending between the first and second ends, the exterior surface defining multiple inflow channels that extend from the first end toward the second end and terminate at termination points midway between the first and second ends; and a ring feature disposed about the center plug and the multiple inflow channels to define, with the center plug, a plenum with which the termination points of the multiple inflow channels are fluidly communicative, in order to selectively facilitate flow into the grooves of the channel, allowing for greater heat transfer to the fluid.
Regarding claim 17, Fujita in view of Bhatti and further view of Konde, teaches all the limitations of claim 16 and further teaches the exterior surface has a curved plane (Konde, Annotated Fig. 4A, the center plug in which the exterior surface is a part of is cylindrical in shape, thus the planes at the grooves 408 are curved) at each of the multiple inflow channels, and each of the multiple inflow channels has a “the grooves 408 may have various geometries, such as, for example, circular, triangular, rectangular, square, and or combinations thereof. Additionally, the grooves 408 may have sharp or rounded edges and/or may have chamfered edges”) directed inwardly from the curved plane.
Regarding claim 18, Fujita in view of Bhatti and further view of Konde, teaches all the limitations of claim 16 and further teaches  wherein the termination points (Konde, Annotated Fig. 4A, the termination points) of each of the multiple inflow channels are scalloped (Konde, Annotated Fig. 4A, the termination points have rounded edges and are therefore scalloped).  
Regarding claim 19, Fujita, as modified above by Bhatti and in further view of Konde, teaches the limitation of claim 16 and further teaches wherein the plenum extends (Konde, Annotated Fig. 4A) circumferentially about the center plug and the multiple inflow channels
Regarding claim 20, Fujita, as modified above by Bhatti and in further view of Konde, teaches the limitation of claim 16 and further teaches wherein the ring feature comprises: an axial face (Konde, Annotated Fig. 4A, axial face) adjacent to the center plug and the multiple inflow channels; and a radial face (Konde, Annotated Fig. 4A, radial face) at a distal edge of the axial face to face the center plug and the multiple inflow channels.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moon et al. (US 2007/0130769) discloses grooved channels
Reifel et al. (US 2009/0294112) discloses shaped channels
Jovanovich et al. (US 6190616) discloses a connector directing fluids
Antonijevic et al. (US 7337834) discloses a connection unit having multiple channels
Yanik et al. (US 8234881) discloses multiple grooved channels with inserts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANUS Y CHUNG/Examiner, Art Unit 3763             

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763